DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Uhl et al. (US 2004/0112884A1) or Young (US 2599965).
	Uhl discloses in reference to claim: 


1.  An infrared heating mechanism, comprising infrared heating tubes 2, wherein a plurality of reflection plates 4 are disposed at intervals in a length direction of the infrared heating tubes, and the plurality of reflection plates are each provided with mounting holes corresponding to the infrared heating tubes, so 
that the reflection plates are sleeved on side walls of the infrared heating tubes. See Fig. 1 and 2
 

 
3.  The infrared heating mechanism according to claim 1, wherein a reflection protrusion is provided on a plate surface of each of the reflection plates, and the reflection protrusion is configured to increase a reflection area of each of the reflection plates;  and/or a reflection groove is provided on a plate surface of each of the reflection plates, and the reflection groove is configured to increase the reflection area of each of the reflection plates. See Fig. 1 and 2

18.  An infrared heating device, comprising the infrared heating mechanism according to claim 1. See Fig. 1 and 2

 
19.  The infrared heating device according to claim 18, wherein a plane where the reflection plates lie is perpendicular to a length direction of the infrared heating tubes, and the plurality of reflection plates are uniformly arranged. See Fig. 1 and 2

 
20.  The infrared heating device according to claim 18, wherein a reflection protrusion is provided on a plate surface of each of the reflection plates, and the reflection protrusion is configured to increase a reflection area of each of the reflection plates;  and/or a reflection groove is provided on a plate 
surface of each of the reflection plates, and the reflection groove is configured to increase the reflection area of each of the reflection plates. See Fig. 1 and 2

 1.  An infrared heating mechanism, comprising infrared heating tubes 7, wherein a plurality of reflection plates 6 are disposed at intervals in a length direction of the infrared heating tubes, and the plurality of reflection plates are each provided with mounting holes corresponding to the infrared heating tubes, so 
that the reflection plates are sleeved on side walls of the infrared heating tubes. See Fig. 1 and 2
2.  The infrared heating mechanism according to claim 1, wherein a plane where the reflection plates lie is perpendicular to a length direction of the infrared heating tubes, and the plurality of reflection plates are uniformly arranged. See Fig. 1 and 2
 

3.  The infrared heating mechanism according to claim 1, wherein a reflection protrusion 8 is provided on a plate surface of each of the reflection plates, and the reflection protrusion is configured to increase a reflection area of each of the reflection plates;  and/or a reflection groove is provided on a plate surface of each of the reflection plates, and the reflection groove is configured to increase the reflection area of each of the reflection plates. See Fig. 1 and 2

4.  The infrared heating mechanism according to claim 3, wherein the reflection protrusion 8 is a semicircular protrusion;  and/or the reflection groove is a semicircular groove. 
 

Claim(s) 1-2, 7, 10-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dykman (US 2012/0328270A1).
	Dykman discloses in reference to claim:

2.  The infrared heating mechanism according to claim 1, wherein a plane where the reflection plates lie is perpendicular to a length direction of the infrared heating tubes, and the plurality of reflection plates are uniformly arranged. See Fig. 11
 
7.  The infrared heating mechanism according to claim 1, wherein the infrared heating mechanism further comprises a heat dissipation fan 28 and an air outlet of the heat dissipation fan faces the infrared heating tubes 50. 



10.  An infrared heating mechanism, comprising socket assemblies (Figure 11 Detail D) and electric 
heating tubes 50 independent of each other, wherein an electric connector 53 is provided on each of the electric heating tubes, a first electrically conductive structure 55 and a second electrically conductive structure 56 are provided on each of the socket assemblies and each of the electric connectors respectively, so that after each of the electric connectors is inserted into the respective socket assembly, the first electrically conductive structures and the second electrically conductive structures come into contact with each other and the socket assemblies and the electric heating tubes are powered on. 
 

 
12.  The infrared heating mechanism according to claim 11, wherein the infrared 
heating mechanism further comprises shells 57, each of the first sockets is fixed 
on the respective shell, and each of the second sockets is movably connected 
with the respective shell. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dykman (US 2012/0328270A1) or Uhl et al. (US 2004/0112884A1) or Young (US 2599965) in view of Rosenblad (US 3211219)
	Dykman (US 2012/0328270A1) or Uhl et al. (US 2004/0112884A1) or Young (US 2599965) disclose the claimed invention as delineated above except in reference to claim:

 5.  The infrared heating mechanism according to claim 1, wherein both front surface and back surface of each of the reflection plates are provided with a reflection protrusion and a reflection groove. 
 
6.  The infrared heating mechanism according to claim 5, wherein the reflection groove on the front surface of the reflection plate is recessed towards the back surface of the reflection plate from the front surface of the reflection plate, to form the reflection protrusion on the back surface of the reflection 
plate;  and the reflection groove on the back surface of the reflection plate is recessed towards the front surface of the reflection plate from the back surface of the reflection plate, to form the reflection protrusion on the front surface of the reflection plate.   

17.  The infrared heating mechanism according to claim 10, wherein a plurality of reflection plates 49 are disposed at intervals in a length direction of the electric heating tubes, and the plurality of reflection plates are each provided with a mounting hole corresponding to the electric heating tube so that the 
are/is provided on a plate surface of each of the reflection plates, and the reflection protrusion and the reflection groove are configured to increase a reflection area of each of the reflection plates. 
 
Rosenblad discloses a plate heat exchanger having a similar construction wherein the heat exchanging plates are provided with “dimples” on two sides of the plate, the dimples are provided for increasing heat transfer and to provide a means for providing spacing between adjacent plates.  
As such one of skill in the art would find it obvious to modify any of the devices of Dykman or Uhl or Young to include the two sided dimpled construction .

Allowable Subject Matter
Claims 8-9, 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOR S CAMPBELL/Primary Examiner, Art Unit 3761